TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00753-CV



                                       In re Jerry Conerly


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            M E M O R A N D U M O P I N I ON


               Relator Jerry Conerly has filed an unopposed motion to dismiss his petition for writ

of mandamus, stating that the parties have settled the underlying proceeding and he no longer wishes

to pursue the issues asserted in the petition for writ of mandamus. We grant the motion and dismiss

the petition for writ of mandamus. See Tex. R. App. P. 42.1(a)(1).



                                              __________________________________________
                                              Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Filed: January 8, 2016